Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/09/2021 havingclaims 1-17 pending and presented for examination.
Priority
2.  	Application filed on 10/16/2020 is a has 371 of PCT/SE2018/050502 05/15/2018 are acknowledged.
Drawings
3.  	The drawings were received on 10/16/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/16/2020 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17 recites a various modules " scheduling module ", “transmitting module the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 15-16 is/are directed to the  software program, software per se are not patentable.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  1-2, 6-9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20170353946 A1 to RICO ALVARINO et al (hereinafter RICO ALVARINO). further view of US PG Pub US 20130003604 A1 to Blankenship et al (hereinafter Blankenship).
 	As per claim 1, RICO ALVARINO teaches a method performed by a radio access network node of a wireless communication network for handling transmission of Long Term Evolution, LTE, or New Radio, NR, signals as well as Narrowband Internet of Things, NB-IoT, signals to wireless communication devices over a carrier comprising a plurality of Physical Resource Blocks, PRBs (para [0065-0067], fig. 5transmission of Long Term Evolution, LTE, or New Radio, NR, signals as well as Narrowband Internet of Things, NB-IoT, signals to wireless communication devices over a carrier comprising a plurality of Physical Resource Blocks), the method comprising: scheduling the carrier so that at least one of the PRBs is to be used for transmission of NB-IoT signals, called NB-IoT PRBs, and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs (para [0065-0067], fig. 5,6, scheduling the so that one of the PRBs is to be used for transmission of NB-IoT signals and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs ), and transmitting LTE or NR signals only in a first group of the scheduled LTE PRBs that experience an interference from the at least one NB-IoT PRB that is lower than the interference experienced from the at least one NB-IoT PRB by a second group of the LTE PRBs,   or  transmitting LTE   a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation  (para [0045] , base station may receive data from a data source  for one or more UEs, select one or more modulation and coding schemes (MCS) for each UE based on channel quality indicators (CQIs) received from the UE). 20170353946
 	Blankenship teaches transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation scheme more robust than the first modulation scheme in the LTE PRBs of the second group (para [0024] , fig. 3, and transmitting   modulation HOM modulation as the first group and transmitting different types of modulation such as QPSK for the first group robust than the first modulation scheme in the LTE PRBs of the second group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RICO ALVARINO by transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation scheme more robust than the first modulation scheme in the LTE PRBs of the second group n as suggested by Blankenship, this modification would benefit   RICO ALVARINO for efficient data transfer in a mobile communication system wherein multiple radio access network are deployed.
	As per claim 2, RICO ALVARINO, Blankenship teaches method according to claim 1, Blankenship teaches wherein the LTE PRBs of the first group have at least a defined number of LTE PRBs between the LTE PRB in question and any of the scheduled NB-IoT PRBs, and wherein the LTE PRBs of the second group have less than the defined number of LTE PRBs between the LTE PRB in question and any of the scheduled NB-IoT PRBs (para [0069] , first defined number of LTE PRB where it is used QPSK and LTE PRB second group is less than the first group).
 	Examiner supplies the same rationale as supplied in claim 1.
	 As per claim 6, RICO ALVARINO, Blankenship teaches method according to claim 1, wherein the carrier comprises a data transmission bandwidth and at least one guard frequency band and wherein the at least one NB-IoT PRB is scheduled in any of the at least one guard frequency band (para [0074] ,fig.6, comprises data transmission and guard band frequencies and in some deployments, NB-IoT may be deployed in a guard band 606 of the wideband channel).
	As per claim 7, RICO ALVARINO, Blankenship teaches method according to claim 1, wherein the carrier comprises a data transmission bandwidth and at least one guard frequency band and wherein the at least one NB-IoT PRB is scheduled in the data transmission bandwidth(para [0074] ,fig.5, comprises data transmission and guard band frequencies and in some deployments, NB-IoT may be deployed in a guard band 606 of the wideband channel, data region  may be deployed in a guard band scheduled in the data transmission bandwidth).
	As per claim 8, RICO ALVARINO  teaches a radio access network node operable in a wireless communication network for handling transmission of LTE or NR signals as well as NB-IoT signals to wireless communication devices over a carrier comprising a plurality of PRBs, the radio access network node comprising a processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby the radio access network node is operative for: scheduling the carrier so that at least one of the PRBs is to be used for transmission of NB-IoT signals, called NB-IoT PRBs, and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs (para [0065-0067], fig. 5,6, scheduling the so that one of the PRBs is to be used for transmission of NB-IoT signals and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs ), and transmitting LTE or NR signals only in a first group of the scheduled LTE PRBs that experience an interference from the at least one NB-IoT PRB that is lower than the interference experienced from the at least one NB-IoT PRB by a second group of the LTE PRBs, or transmitting LTE   a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation  (para [0045] , base station may receive data from a data source  for one or more UEs, select one or more modulation and coding schemes (MCS) for each UE based on channel quality indicators (CQIs) received from the UE).
 	Blankenship teaches transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation scheme more robust than the first modulation scheme in the LTE PRBs of the second group (para [0024] , fig. 3, and transmitting   modulation HOM modulation as the first group and transmitting different types of modulation such as QPSK for the first group robust than the first modulation scheme in the LTE PRBs of the second group).
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 9, RICO ALVARINO, Blankenship teaches radio access network node according to claim 8, wherein the LTE PRBs of the first group have at least a defined number of LTE PRBs between the LTE PRB in question and any of the scheduled NB-IoT PRBs, and wherein the LTE PRBs of the second group have less than the defined number of LTE PRBs between the LTE PRB in question and any of the scheduled NB-IoT PRBs (para [0069] , first defined number of LTE PRB where it is used QPSK and LTE PRB second group is less than the first group).
 Examiner supplies the same rationale as supplied in claim 1.
	 As per claim 13, RICO ALVARINO, Blankenship teaches radio access network node according to claim 8, wherein the carrier comprises a data transmission bandwidth and at least one guard frequency band and the radio access network node is operative for scheduling the at least one NB-IoT PRB in any of the at least one guard frequency band (para [0074] ,fig.6, comprises data transmission and guard band frequencies and in some deployments, NB-IoT may be deployed in a guard band 606 of the wideband channel)..
	As per claim 14, RICO ALVARINO, Blankenship teaches radio access network node according to claim 8, wherein the carrier comprises a data transmission bandwidth and at least one guard frequency band and the radio access network node is operative for scheduling the at least one NB-IoT PRB in the data transmission bandwidth(para [0074] ,fig.5, comprises data transmission and guard band frequencies and in some deployments, NB-IoT may be deployed in a guard band 606 of the wideband channel, data region  may be deployed in a guard band scheduled in the data transmission bandwidth)..
	As per claim 15. RICO ALVARINO   teaches a computer program comprising instructions, which, when executed by at least one processing circuitry of a radio access network node operable in a wireless communication system for handling transmission of LTE or NR signals as well as NB-IoT signals to wireless communication devices over a carrier comprising a plurality of PRBs (para [0065-0067], fig. 5transmission of Long Term Evolution, LTE, or New Radio, NR, signals as well as Narrowband Internet of Things, NB-IoT, signals to wireless communication devices over a carrier comprising a plurality of Physical Resource Blocks),, causes the radio access network node to perform the following steps: scheduling the carrier so that at least one of the PRBs is to be used for transmission of NB-IoT signals, called NB-IoT PRBs, and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs PRBs (para [0065-0067], fig. 5,6, scheduling the so that one of the PRBs is to be used for transmission of NB-IoT signals and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs ),, and transmitting LTE or NR signals only in a first group of the scheduled LTE PRBs that experience an interference from the at least one NB-IoT PRB that is lower than the interference experienced from the at least one NB-IoT PRB by a second group of the LTE PRBs, or transmitting LTE   a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation  (para [0045] , base station may receive data from a data source  for one or more UEs, select one or more modulation and coding schemes (MCS) for each UE based on channel quality indicators (CQIs) received from the UE).
	Blankenship teaches transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation scheme more robust than the first modulation scheme in the LTE PRBs of the second group (para [0024] , fig. 3, and transmitting   modulation HOM modulation as the first group and transmitting different types of modulation such as QPSK for the first group robust than the first modulation scheme in the LTE PRBs of the second group).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 16, RICO ALVARINO, Blankenship teaches a carrier containing the computer program according to claim 15, wherein the carrier is one of an electronic signal, optical signal, radio signal or computer readable storage medium (para [0045] , , one of an electronic signal, optical signal, radio signal or computer readable storage medium).
	As per claim 17, RICO ALVARINO teaches a radio access network node operable in a wireless communication network for handling transmission of LTE or NR signals as well as NB-IoT signals to wireless communication devices over a carrier comprising a plurality of PRBs (para [0065-0067], fig. 5transmission of Long Term Evolution, LTE, or New Radio, NR, signals as well as Narrowband Internet of Things, NB-IoT, signals to wireless communication devices over a carrier comprising a plurality of Physical Resource Blocks), the radio access network node comprising: a scheduling module for scheduling the carrier so that at least one of the PRBs is to be used for transmission of NB-IoT signals, called NB-IoT PRBs, and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs (para [0065-0067], fig. 5,6, scheduling the so that one of the PRBs is to be used for transmission of NB-IoT signals and some of the PRBs are to be used for transmission of LTE or NR signals, called LTE PRBs ),, and a transmitting module for transmitting LTE or NR signals only in a first group of the scheduled LTE PRBs that experience an interference from the at least one NB-IoT PRB that is lower than the interference experienced from the at least one NB-IoT PRB by a second group of the LTE PRBs, or for transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals  group modulation  (para [0045] , base station may receive data from a data source  for one or more UEs, select one or more modulation and coding schemes (MCS) for each UE based on channel quality indicators (CQIs) received from the UE)..
	Blankenship teaches transmitting LTE or NR signals modulated with a first modulation scheme in the LTE PRBs of the first group, and transmitting LTE or NR signals modulated with a second modulation scheme more robust than the first modulation scheme in the LTE PRBs of the second group (para [0024] , fig. 3, and transmitting   modulation HOM modulation as the first group and transmitting different types of modulation such as QPSK for the first group robust than the first modulation scheme in the LTE PRBs of the second group).
 	Examiner supplies the same rationale as supplied in claim 1.
Allowable Subject Matter
 	Claim 3,10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20180020432 A1; US Patent Publication US 20180063841 A1,   US Patent Publication US 20180063841 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467